709 S.E.2d 365 (2011)
STATE of North Carolina
v.
Michael RANKINS.
No. 273P07-2.
Supreme Court of North Carolina.
June 14, 2011.
Michael Rankins, for Rankins, Michael.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of June 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Chowan County:

*366 "Denied by order of the Court in conference, this the 14th of June 2011."